Citation Nr: 1422673	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, including thoracic myalgia and lumbar facet syndrome.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cysts of the breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, her husband, & T.D.

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which-in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The Veteran also requested a formal hearing before an RO decision review officer, but she withdrew the request in January 2014.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for tinnitus is discussed in REMAND portion of the decision below and is REMANDED to the AOJ.

In additional to her paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder did not have its onset in active service.

2.  The Veteran does not have a bilateral hearing loss disability as defined for VA benefit purposes.

3.  Cysts of the breast did not manifest in active service, nor is a current chronic disorder associated with cysts of the breast.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a low back disability, to include thoracic myalgia, lumbar facet syndrome, and lumbalgia, are not met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013).

2.  The requirements for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for cysts of the breast are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private and VA treatment records are in the claims file.  Neither the Veteran nor her representative asserts that there are additional records to be obtained.  The Board notes no VA examinations were conducted in association with the back and breast claims, and that the Veteran in fact requested VA examinations.  Nonetheless, for the reasons that follow, the Board finds no prejudice.

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the Veteran's lay statements and testimony that she sustained a back injury while stationed at Diego Garcia, and that the records of her treatment were lost, or not actually recorded.  First, the Veteran is fully competent attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy, etc.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While competent, however, her lay reports still must be deemed credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  For the reasons discussed at length later in this decision, the Board finds the Veteran's lay assertion of an in-service back injury is not credible.  Further, as her "Buddy Statements" are based on what she told the persons, neither are they probative on the issue of an examination.  Finally, the Board finds the medical evidence in the claims file is otherwise sufficient to decide the claim.  Hence, the necessity of a VA examination to assist the Veteran with her back claim was not triggered.  38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured her testimony addressed the relevant criteria needed to prove her claims and that all relevant records were in the claims file.   Neither the Veteran nor her representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In light of all of the above, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Arthritis and organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Analysis

Low Back Disability

The Veteran testified at the hearing that, while stationed at Diego Garcia, she slipped while descending steps and carrying a box in her hands and fell on her back against one of the steps.  She went to sick call and was treated with ice, bed rest, and light duty until the end of her tour.  See Hearing Transcript (Transcript), pp. 15-18.  Her normal duties had been printing press operator.

As the Veteran conceded, neither the incident nor her treatment is documented in the service treatment records.  When asked why service treatment records dated after her tour at Diego Garcia did not reflect complaints of back problems, she testified she did not want to complain, and that other senior enlisted people had told her the last thing she wanted was a medical discharge.  So she just dealt with it, especially since she was doing less demanding pre-press work.  Transcript, p.18.

As support for her testimony that documentation of her treatment at Diego Garcia either was not done or, if so, was lost, the Veteran also testified she sustained a laceration to her hand that required 10 stitches to close, but the injury and treatment are not documented in her service treatment records in the claims file.  Transcript, p. 15.  The Veteran's representative postulated that a separate set of records may have been maintained at the remote location of Diego Garcia, and those records were not included with the primary service treatment records.

However, the Board finds that the assertion is not supported by the evidence as the service treatment records contain other entries related to where the Veteran received treatment for unrelated complaints while stationed at Diego Garcia.  There are no entries in the service treatment records that would suggest that the Veteran's records were not deemed complete.  She also testified that she sought treatment for back pain on one occasion at Naval Air Station (NAS) Almeda, CA, after her return from Diego Garcia.  The entries in the service treatment records made at NAS Almeda, however, do not include any related to complaints of back pain.

On her April 1987 Report of Medical History for her examination at separation, the Veteran denied any prior history of recurrent back pain and did not report any back pain.  The April 1987 Report of Medical Examination for Separation from active service reflects her spine was assessed as normal.  Hence, no low back disorder or disease was diagnosed at the time of the Veteran's separation. Further, over one year later, as noted on the June 1988 Report of Medical History, the Veteran still denied any prior history of recurrent back pain.  The June 1988 Report of Medical Examination for Annual notes her spine was found to be normal.

With respect to the Veteran's testimony regarding the residual scar on her hand as evidence that her service treatment records are incomplete, the April 1987 Report of Medical Examination For Separation from active service reflects that her skin was normal without any notation of any scars.  
 
The Board acknowledges that lay testimony may not be rejected solely due to the absence of contemporaneous medical documentation.  Buchanan , 451 F.3d 1331, 1337.  It is, however, a valid factor for consideration when assessing credibility.  Id.

The post-service medical evidence also weighs against the Veteran's claim of an in-service back injury.  The Veteran's private chiropractor records contain highly relative entries.  VA received these records in December 2008.  One provider's intake form asks if the patient had experienced any serious injuries, and the Veteran indicated, Yes, in 1997.  She did not indicate any details, but she also noted her lower back symptoms had their onset in 1998.

Another private chiropractor record for a different provider reflects the Veteran's treatment plan was for October through November 1999.  This particular record notes that the onset of her symptoms in July 1999.  The Veteran reported her symptoms developed gradually over the prior three months.  There is no indication of a reported in-service injury or continuous symptoms since the 1980s.  The Veteran testified at the hearing that she first sought treatment with a private chiropractic in 1992.  

A VA outpatient chiropractic consult dated in September 2008 notes that the Veteran reported her back pain had been present for years, but was getting worse; she did not know what started the pain; but stated that she started seeing a chiropractor in 1995, but her insurance ran out.  She made no report of an in-service event or symptoms that would have placed the onset during her active service.

In light of all of the above, the Board finds that the contemporaneous records made for treatment purposes closest in time to the reported onset of her symptoms are more credible than the Veteran's statements made years later.  See Curry v. Brown, 7 Vet. 59 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board has considered the July 2009 "Buddy Statement" submitted by the Veteran's friend Ms. E in which she described the working conditions of the Veteran's workplace in Diego Garcia and the typical day for the Veteran.  She also noted her medical treatment at Diego Garcia was provided at a small facility, and that after repeated visits it was noted the Veteran's medical records were misplaced or unavailable to document the Veteran's condition.  However, this statement and that provided by her husband pertaining to what she had told him about being placed on light duty when considered in conjunction with all records on file are insufficient to substantiate the presence of a low back disorder during  her active military service.

The Veteran testified she did not complain much, even though she had continuous low back symptoms; yet, the service treatment records for her service at NAS Almeda after her return from Diego Garcia show she was seen on numerous occasions on sick call, but her complaints ranged from headaches, to female genitourinary issues to general stress over the state of her life.  A March 1986 entry reflects she reported stress in all aspects of her life.  She also complained about her current assignment to the hobby shop, where she did nothing.  The examiner diagnosed a situational reaction.  The evidence further show that she had duty at a hobby shop, but there is no suggestion in the entry that the Veteran was assigned there due to physical limitations associated to her back.  Further, in all of the other post-Diego Garcia entries made at NAS Almeda there is no complaint of ongoing back pain.

Therefore, in light of all of the above, the Board finds the Veteran's assertions of an in-service injury not supported by the evidence.  In addition to the fact no back disorder was diagnosed at the physical examinations of April 1987 and June 1988, the Veteran's private treatment records note some type of injury in 1997 and onset of symptoms in July 1998 at earliest.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the back disorder on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Hearing Loss

Applicable Legal Requirements

In addition to the legal requirements for service connection already discussed, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , 5 Vet. App. at 159.

Analysis

The Veteran testified she was exposed to the constant noise of the printing machines in a confined area, and to flight line noise due to the location of her workplace and having to pick up supplies on or near the flight line.  She testified further that her hearing loss developed over time, and she first noticed it 15 years ago, which would have been approximately in 1999.  This is consistent with her military history.  Her in-service noise exposure notwithstanding, she denied any history of hearing loss on her April 1987 and June 1988 Reports of Medical History.  The April 1987 Report of Medical Examination For Separation reflects her audiometer results showed normal hearing in each ear.  The June 1988 report notes hearing of 15/15 in each ear for the Whispered and Spoken Voice.

The Veteran was afforded a VA examination in July 2012.  Her audio examination revealed her hearing to manifest as follows:






HERTZ



500
1000
2000
3000
4000

RIGHT
15
15
5
10
20

LEFT
15
10
10
10
15


Speech discrimination was 100 percent in each ear.  The examiner noted the test results were valid for rating purposes, and the test showed the Veteran to have normal hearing in each ear.

In light of the fact the objective findings on clinical examination show that the Veteran's level of hearing loss fails to meet the legal requirements required to be regarded by the VA as impaired hearing for compensation purposes.  Accordingly, the Board finds no basis upon which to allow service connection for hearing loss.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385.



Cysts of the Breast

Analysis

The Veteran's representative asserted at the hearing that fibrocystic cysts are noted in the service treatment records, specifically in an entry dated in August 1988.  The representative's assertion is no supported by the evidence of record.

A March 1987 entry in the service treatment records notes that physical examination of the Veteran's breasts revealed no masses.  The Veteran's female examination was normal.  The entry which the representative referenced was in fact conducted after the Veteran's separation from active service.  Nonetheless, the August 1988 entry notes that examination of the Veteran's breasts were found to be symmetrical without masses, no nipple retraction, and no discharge.  (Emphasis added).
 
The medical evidence of record shows the Veteran's current cyst or cysts were not diagnosed until the 2000s, many years after her active service.  Further, the report of pathology examination revealed no malignancy or other pathological process.  Thus, in addition to the fact the Veteran's cysts manifested many years after her active service, the medical evidence does not document a currently diagnosed disorder associated with the cysts.  

The Board's review of the extensive general literature on the potential health hazards that can result from working with and around chemicals and solvents reportedly used in the printing process does not indicate a link to benign cysts.  Hence, the Board finds that there is no basis for remand for an examination.  See 38 C.F.R. § 3.159(c)(4).  The Board further finds that the preponderance of the evidence is against the claim for service connection for breast cysts.  38 C.F.R. § 3.303.




ORDER

Entitlement to service connection for lumbar spine disability, including thoracic myalgia and lumbar facet syndrome, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for cysts of the breast is denied.

REMAND

The extensive general literature submitted by the Veteran and Mr. T.D.'s testimony on the potential relationship between tinnitus and noise exposure and working around printing solvents necessitates further development.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the audio examination.  Ask the examiner to review the general literature in the claims file (Vol. 3) and T.D.'s hearing testimony, and then to opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is related to her asserted in-service exposure to chemicals and solvents commonly used in the printing process.  The examiner is also asked to expound or clarify on the significance of the absence of a hearing loss on her July 2012 negative nexus opinion as concerned tinnitus.

The examiner should provide a full explanation for any opinion rendered.  Should the examiner recommend a review by an ENT specialist, the AOJ shall arrange it.

In the event the examiner who conducted the July 2012 audio examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


